PER CURIAM.
We are of the opinion that the trial court erred in denying appellants’ claim against *1161Norman Silversmith, M.D. We say this because the evidence reflects that there was a partnership between Norman Silversmith and Steven Silverstein so that each of them was responsible as a partner for the liabilities incurred under the purchase and sale contract with the seller, Central Medical Services, Inc. Moreover, it is clear that Dr. Silversmith later ratified the contract.
REVERSED.
HERSEY, C.J., and DELL, J., concur.
WALDEN, J., dissents without opinion.